   Case: 4:21-cv-00515-NCC Doc. #: 7 Filed: 05/07/21 Page: 1 of 2 PageID #: 73




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

AIMEE DROEGE,                                     )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:21-cv-00515-NCC
                                                  )
CLERK OF THE U.S. DISTRICT COURT,                 )
                                                  )
               Defendant.                         )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on a motion filed by plaintiff Aimee Droege to dismiss

her case. (Docket No. 6). In the motion, plaintiff seeks a voluntary dismissal of this action. The

Court construes this motion as a notice of dismissal pursuant to Rule 41(a) of the Federal Rules of

Civil Procedure, and will allow plaintiff to dismiss her case without prejudice. See Fed. R. Civ. P.

41(a)(i) (stating that the plaintiff may dismiss an action by filing “a notice of dismissal before the

opposing party serves either an answer or a motion for summary judgment”). All pending motions

will be denied as moot.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to voluntarily dismiss her case

(Docket No. 6) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff’s motion for leave to proceed in forma

pauperis (Docket No. 2), motion for summary judgment (Docket No. 3), and motion for electronic

notice (Docket No. 4) are DENIED as moot.
  Case: 4:21-cv-00515-NCC Doc. #: 7 Filed: 05/07/21 Page: 2 of 2 PageID #: 74




       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.



                                                 __________________________________
                                                 RONNIE L. WHITE
                                                 UNITED STATES DISTRICT JUDGE


Dated this 7th day of May, 2021.




                                                2
